Citation Nr: 1818787	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  15-19 573	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii
 
 
THE ISSUES
 
1. Entitlement to service connection for sinusitis.
 
2. Entitlement to service connection for bronchitis.
 
3. Entitlement to service connection for asthma.
 
4. Entitlement to service connection for sleep apnea.
 
5. Entitlement to service connection for a loss of the sense of smell.
 
6. Entitlement to service connection for an acquired psychiatric disorder to include depression. 
 
 
REPRESENTATION
 
Appellant represented by:  Hawaii Office of Veterans Services
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his spouse
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1983 to February 1989. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 
 
In February 2017, a Central Office hearing was held before the undersigned Veterans Law Judge. At that time, the Veteran submitted additional evidence and waived his right to have this evidence initially reviewed by the RO.   
 
In May 2017, the Board requested a Veterans Health Administration (VHA) opinion. The requested VHA opinion was subsequently received and the Veteran was provided notice of that opinion to include an opportunity to present argument and evidence. See 38 C.F.R. § 20.903 (2017). In October 2017, the Veteran responded with additional argument and evidence and again waived his right to have this argument and evidence initially considered by the RO.  
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).
 

FINDINGS OF FACT
 
1. The preponderance of the probative evidence is against finding that sinusitis is related to active service, to include due to secondhand smoke exposure. 
 
2. The preponderance of the probative evidence is against finding that bronchitis is related to active service, to include due to secondhand smoke exposure, and there is no evidence of bronchiectasis manifested to a compensable degree within one year following discharge from active duty. 
 
3. The preponderance of the probative evidence is against finding that asthma is related to active service, to include due to secondhand smoke exposure. 
 
4. The preponderance of the probative evidence is against finding that sleep apnea is related to active service, to include due to secondhand smoke exposure. 
 
5. The preponderance of the probative evidence is against finding that loss of smell is related to active service, to include due to secondhand smoke exposure. 
 
6. As entitlement to service connection for sinusitis, bronchitis, asthma, sleep apnea and loss of smell is denied herein there is no basis for secondary service connection for depression. 
 
 
CONCLUSIONS OF LAW
 
1. Sinusitis was not incurred or aggravated during active service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017). 
 
2. Bronchitis was not incurred or aggravated during active service, nor may bronchiectasis be presumed to have been incurred therein. 38 U.S.C. § 1131; 38 C.F.R. § 3.303, 3.307, 3.309(a) (2017).
 
3. Asthma was not incurred or aggravated during active service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303. 
 
4. Sleep apnea was not incurred or aggravated during active service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303.
 
5. Loss of smell was not incurred or aggravated during active service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303.
 
6. An acquired psychiatric disorder to include depression was not incurred or aggravated inservice, a psychosis may not be presumed to have been so incurred, and an acquired psychiatric disorder to include depression is not secondary to a service-connected disability. 38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.310 (2017).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017). 
 
Analysis
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303. 
 
With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. 38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C. § 1101(3) and 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).
 
Service connection may be presumed for certain chronic diseases, including a psychosis and bronchiectasis, if manifested to a compensable degree within one year following discharge from active service. 38 C.F.R. §§ 3.307, 3.309(a). 
 
Service connection may also be granted on a secondary basis for a disability that is proximately due to a service-connected condition. 38 C.F.R. § 3.310(a). 
 
The Veteran contends that sinusitis, bronchitis, asthma, sleep apnea and a loss of the sense of smell were caused by in-service secondhand smoke exposure. The appellant specifically testified that he spent "three years in a 7 foot by 10 foot military control van with four to six chain smokers, 10 to 12 hours a day, five to six days a week." The claimant also argued that depression is related to these disorders. 
 
Service treatment records show the Veteran was treated for sinusitis in July 1984. On examination for separation in December 1988, his nose, sinuses, and lungs were reported as normal on clinical evaluation. Chest x-ray was negative. On the associated report of medical history he denied having a history of ear, nose or throat trouble, chronic or frequent colds, sinusitis, hay fever, and chronic cough. There is no clinical evidence of compensably disabling bronchiectasis within one year following discharge from active duty.  There further is no evidence of any complaints, findings or diagnoses of an acquired psychiatric disorder inservice, and a compensably disabling psychosis was not demonstrated within a year of his separation from active duty.
 
At a February 2017 hearing the Veteran testified that his sinus issues began in 2000 and he had his first sinus surgery in 2002. These records are not available. VA records dated in October 2003 include an assessment of allergic rhinitis, allergic asthma, aspirin induced asthma and cold induced asthma. The Veteran underwent surgeries for nasal polyps and sinusitis in August 2007 and December 2009. A June 2007 sleep study showed severe obstructive sleep apnea. VA and private records show treatment for depression. 
 
The Veteran is a lifetime nonsmoker and his reports of significant in-service smoke exposure are corroborated by statements from fellow service members and are considered credible. The record also shows current diagnoses for the claimed disorders. The pertinent question therefore is whether the claimed disorders have a nexus to service- that is, whether the currently diagnosed disorders are related to active service or events therein, to include in-service secondhand smoke exposure. 
 
Throughout the appeal, the Veteran submitted extensive argument, to include numerous articles and other information discussing the dangers of secondhand smoke exposure and suggesting a relationship between this exposure and his claimed disorders. For example, an informational sheet provided by VA states "[s]econdhand smoke is responsible for heart attacks, strokes, asthma attacks, bronchitis, and emphysema." This sheet further states that there is no safe level of exposure to tobacco smoke. He also submitted similar information from the Surgeon General, the Centers for Disease Control, and The American Lung Association. 
 
In support of his contentions, the Veteran relies heavily on this information, particularly the VA sheet referenced above. While secondhand smoke may be responsible for certain conditions, it does not mean that it caused the Veteran's claimed disorders. The submitted information is general in nature and not specific to the Veteran's case. That is, it does not consider his particular circumstances and thus, is not assigned significant probative value. See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))).
 
The record also contains various opinions addressing nexus. On VA examination in August 2013, the examiner stated that the claimed disorders were less likely than not related to service. It was noted that after discharge, the Veteran worked as a computer programmer and at that time noted a new chronic cough. He was seen by a doctor and diagnosed with asthma, allergic rhinitis and nasal polyps. At that time the Veteran denied asthma or allergies as a child or while in service. 
 
An additional VA opinion was obtained in September 2013 following a review of the claims folder. The examiner stated that the Veteran's bronchitis, sinusitis and asthma were less likely than not related to service. The following rationale was provided:
 
There is no evidence of bronchitis and asthma during military service. Veteran with multiple [service treatment records] for unrelated conditions including pharyngitis and viral upper respiratory infection which are acute and not chronic conditions. Although veteran with [service treatment record] dated 7/12/84 for one month [history of] sore throat, cough and sinus, diagnosed as sinusitis, this episode was consistent with acute sinusitis which objectively resolved during military service, and not a chronic sinus condition. This is supported by no respiratory and sinus complaints, normal examination, and normal chest x-ray on Separation Examination dated 12/21/88.
 
A November 2013 VA record, authored by the Veteran's physician, Dr. M.D., indicates there is a clear association between chronic bronchitis and chronic obstructive pulmonary disease with smoke exposure. From what the Veteran described, his exposure to secondhand smoke, though difficult to quantify, would be heavy and it would be expected to have some impact on his pulmonary and upper airway health. 
 
Following a VA examination in October 2014, the examiner opined that the Veteran's sinusitis, asthma, and chronic bronchitis were less likely as not caused by, incurred in or a result of secondhand smoking in military service. The examiner found that the Veteran's chronic sinusitis was a result of his nasal polyps blocking both sinuses; the Veteran has nasal polyps, asthma and an aspirin allergy and this asthma is most likely a result of the Samter triad. The examiner further opined that breathing difficulties are more likely due to his asthma as they are markedly improved with inhaled steroids and bronchodilator. 
 
The Veteran submitted identical statements from his physicians, Drs. M.D. and E.B. dated in March and April 2017 respectively. Both indicate they reviewed the documentation provided and that "[the Veteran's] chronic bronchitis, asthma, chronic sinusitis, loss of smell, sleep apnea, and chronic depression are more than likely (greater than 50/50 probability) caused by, incurred in or a result of second-hand smoking in military service." 
 
Considering the conflicting opinions of record, in May 2017, the Board requested a VHA opinion from a pulmonologist. In July 2017, an opinion was received. Regarding whether bronchitis, asthma, sinusitis, sleep apnea and loss of smell were related to in-service secondhand smoke exposure, the physician provided a negative opinion. The following rationale was provided: 
 
While these conditions can be exacerbated by second-hand smoke, there is no indication that any of these CHRONIC conditions existed at the time of discharge. While ACUTE sinusitis and ACUTE bronchitis may be caused by the second-hand smoke, the documentation available to me indicates that these did not result in any CHRONIC conditions by the time of discharge. While there is a chance that there could be a delay in the onset of symptoms of some of these chronic conditions, making it difficult to say that there is [zero percent] chance of causality from the second-hand smoke, the significant delay in symptoms from the time of discharge makes it less likely (less than 50%) that there is a link between the exposure and the subsequent chronic conditions. [The Veteran] correctly points to an "incubation period" of 20 years or more after second-hand smoke exposure for the onset of various conditions, but this applies to some and not all of the conditions that can be caused by second hand smoke. Cancer and heart disease are conditions that can be caused by second-hand smoke (typically associated with more years of exposure than he had) and that may not present for many years after the initial smoke exposure. However, if he were to have the onset of CHRONIC asthma, bronchitis or sinusitis as the result of his smoke exposure in the mid-80's, I would have expected symptoms to be present much earlier than in his case. 
 
The examiner further stated:
 
As noted above, I feel it is less than a 50/50 chance that his chronic bronchitis, asthma, sinusitis, sleep apnea and loss of smell are the result of his second-hand smoke exposure, and thus it would be difficult to attribute his other conditions to the second-hand smoke exposure. Depression can be exacerbated by untreated sleep apnea. Sleep apnea can also be worse in patients with chronic lung or sinus disease. However, I do not believe his second-hand smoke exposure is related to sleep apnea or depression. His loss of smell is likely related to his chronic sinus condition and nasal polyps. Without a clear link between the smoke exposure and the chronic sinusitis, chronic asthma, allergic rhinitis, chronic bronchitis and nasal polyps, it is unlikely (less than 50/50 chance) that there is a link between the smoke exposure and the depression, sleep apnea and loss of smell. 
 
The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so. See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion. Prejean v. West, 13 Vet. App. 444, 448-9 (2000).
 
The November 2013 VA record indicating that smoke exposure would be expected to have "some impact" arguably supports the Veteran's contentions. The statement, however, is somewhat speculative and not assigned significant probative value. See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (Evidence that is speculative, general or inconclusive in nature cannot support a claim).
 
The statements from Dr. M.D. and Dr. E.B. include positive etiology opinions. While both physicians stated they reviewed the documentation provided, neither opinion was supported by rationale. In the absence of adequate rationale, the opinions are not considered probative. The Veteran essentially contends these opinions are of greater value because these physicians were the only ones to physically examine him and review his medical and prescription records. The United States Court of Appeals has, however, expressly declined to adopt a "treating physician rule", which would afford greater weight to the opinion of a Veteran's treating physician over the opinion of a VA or other physician. See Winsett v. West, 11 Vet. App. 420, 424-25 (1998). The Board further notes that there is no indication these physicians have any specialized experience in pulmonary or respiratory disorders. Dr. M.D. is a doctor of osteopathic medicine and Dr. E.B. specializes in family medicine.

In contrast, the Board finds the VHA opinion to be highly probative. The physician reviewed the record and his opinion was supported by adequate rationale, to include a discussion of service treatment records, the difference between acute and chronic conditions, as well as the relevant incubation period. Additionally, the opinion was provided by a physician who specializes in pulmonary, critical care and sleep medicine.  
 
In considering the merits of the appeal, the Board considered the Veteran's contention that he had symptoms during service, but that it was frowned upon for officers to go on sick call so he rarely went to the medical clinic. He also stated that he did not say anything on his separation examination because he did not want anything to preclude him from reentering the service. See May 11, 2013 statement. 
 
On review, the Veteran was seen in the clinic during service on multiple occasions for various complaints. Additionally, while he did not report upper respiratory complaints or sinusitis at separation, he noted other issues, such as swollen joints, frequent headaches, head injury, leg cramps, broken bones, and recurrent back pain. In light of this, i.e., the appellant's willingness to report other maladies, the Board does not find the Veteran's assertions of chronic in-service symptoms credible. 
 
The Board does not dispute the dangers of secondhand smoke. As concerns the Veteran's particular case, however, the more probative evidence establishes that his claimed disorders are not related to in-service smoke exposure. The Board acknowledges the Veteran's contentions, but notes that as a layperson, he is not competent to provide an opinion on a complex medical issue. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 
 
The Veteran's only service-connected disability is tinnitus. As service connection is denied herein for bronchitis, asthma, sinusitis, sleep apnea and a loss of the sense of smell, there is no basis for secondary service connection for an acquired psychiatric disorder to include depression. See 38 C.F.R. § 3.310. 
 
In summary, the preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102 (2017). 
 
 
ORDER
 
Entitlement to service connection for sinusitis is denied.
 
Entitlement to service connection for bronchitis is denied.
 
Entitlement to service connection for asthma is denied.
 
Entitlement to service connection for sleep apnea is denied.
 
Entitlement to service connection for a loss of the sense of smell is denied.
 
Entitlement to service connection for depression is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


